Emmert, J.
The charges against the defendant Narcowich grew out of the same facts involved in In re Filipiak (June 16, 1953), 232 Ind. 414, 113 N. E. 2d 282, and it is not necessary to restate them in this opinion. At the hearing it was stipulated that the admissible evidence in the Filipiak case “be adopted and constitute evidence in the action against the defendant Bryan S. Narcowich.” The Honorable Dan Pyle, Judge of the St. Joseph Circuit Court, was appointed our Commissioner to hear both cases and to make his findings pursuant to Rule 3-24.
The Disciplinary Commission filed certain exceptions to the findings by the hearing Commissioner, but it is not material in this opinion to set them out or to rule upon them.
*471Our Commissioner in substance found that the defendant Narcowich was not guilty of any perjury, conspiracy or fraud.1 The Disciplinary Commission has not filed any brief in opposition to our Commissioner’s findings or in opposition to the brief in behalf of the defendant. We agree that the irregularities in which the defendant participated were the result of ignorance of the law and a careless manner in conducting the practice of law. While we do not condone such methods of procedure, we believe our Commissioner correctly found the facts and that no cause is shown for any disciplinary measures being enforced against the defendant:
Judgment for the defendant Narcowich.
Draper, J., not participating.
Gilkison, J., dissents with opinion.

. The material parts of the Commissioner’s finding are as follows :
“XII. Your Commissioner further finds that any apparent act of misconduct or deception or fraud was not intentionally, wilfully or purposely done but were the acts of an attorney, not fully equipped in his office and careless in his method of practice and procedure and not well versed in the technicalities of legal practice, presenting of evidence and conducting of trials. It further appears from the evidence he was not well versed in preparing a motion for a new trial in full detail and all its legal requirements.
“XIII. Your Commissioner further finds that if there are any conflicts in the testimony given in the trial of Blaz A. Lucas on August 11, 1951, and his evidence at this hearing, said errors and omissions were caused by lack of memory, confusion, and not referring to his records prior to taking the witness stand and giving evidence.
“XIV. Your Commissioner further finds there is no preponderance of evidence that a conspiracy was formed, acted upon or carried out by the defendant, Bryan S. Narcowich, to release Joseph Kaczka from the Indiana State Farm and new trial be granted; that the sentence be suspended and he be awarded probation.”